Exhibit 10.44(a-4)
 
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of August 20, 2002, among ADVANCED MICRO DEVICES, INC., a
Delaware corporation (“AMD”), AMD INTERNATIONAL SALES AND SERVICE, LTD., a
Delaware corporation (“AMDISS”) (AMD and AMDISS, individually and collectively,
the “Borrower”), the several financial institutions party to the Loan Agreement
referred to below (each a “Lender” and, collectively, the “Lenders”) and BANK OF
AMERICA, N.A. (formerly Bank of America National Trust and Savings Association),
as administrative agent for the Lenders (in such capacity, the “Agent”).
 
WHEREAS, the Borrower, the Lenders and the Agent entered into a Loan and
Security Agreement dated as of July 13, 1999, as amended by a First Amendment to
Loan and Security Agreement entered into as of July 30, 1999, a Second Amendment
to Loan and Security Agreement entered into as of February 12, 2001, and a Third
Amendment to Loan and Security Agreement entered into as of May 20, 2002 (as in
effect as of the date of this Amendment, the “Loan Agreement”); and
 
WHEREAS, the Borrower has requested that the Majority Lenders agree to certain
amendments to the Loan Agreement, and the Majority Lenders have agreed to such
request, subject to the terms and conditions of this Amendment;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Definitions; References; Interpretation.
 
(a)  Unless otherwise specifically defined herein, each capitalized term used
herein (including in the Recitals hereof) which is defined in the Loan Agreement
shall have the meaning assigned to such term in the Loan Agreement.
 
(b)  Each reference to “this Amendment”, “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference contained in the Loan Agreement, and
each reference to “the Loan Agreement” and each other similar reference in the
other Loan Documents, shall from and after the Effective Date (defined below)
refer to the Loan Agreement as amended hereby.
 
(c)  The rules of interpretation set forth in Section 1.3 of the Loan Agreement
shall be applicable to this Amendment.
 
2.  Amendments to Loan Agreement.    Subject to the terms and conditions hereof,
the Loan Agreement is amended as follows, effective as of the Effective Date:
 
(a)  Section 1.1 of the Loan Agreement is hereby amended as follows:
 
(i)  The defined term “Domestic Cash” is hereby amended and restated in its
entirety as follows:



1



--------------------------------------------------------------------------------

 
“Domestic Cash” means, as of any date of determination, the amount on such date
of all Dollar-denominated cash and cash equivalents (determined in accordance
with GAAP) of the Borrower and its U.S. Subsidiaries on deposit or otherwise
located in the United States on such date, which cash and cash equivalents are
not subject to any Liens (excluding Liens pursuant to Section 6.1 hereof and
Liens permitted under clause (h) of the definition of “Permitted Liens,” but in
any event including Liens permitted under clause (l) of the definition of
“Permitted Liens”).”
 
(ii)  The defined term “Permitted Liens” is hereby amended by amending and
restating clause (l) thereof in its entirety as follows:
 
“(l)  Liens in favor of the Bank on cash collateral and investment property
securing obligations of the Parent and its Subsidiaries in respect of Bank
Products, letters of credit and other financial accommodations provided from
time to time by the Bank; and”
 
(b)  A new Section 2.5 shall be added to the Loan Agreement as follows:
 
“2.5  Specified Swap Reserves.    Notwithstanding anything to the contrary in
this Agreement, the Agent, the Lenders and the Borrower agree that the Agent may
establish Bank Product Reserves for the Borrower’s mark-to-market exposure under
the Specified Swap (as hereinafter defined) only upon the occurrence and during
the pendency of any of the following events: (a) Domestic Cash is less than
$400,000,000, (b) the Parent’s long-term debt rating (but not outlook) is
downgraded in any respect by either Standard & Poor’s Corporation or Moody’s
Investors Service, Inc. below B or B2, respectively, or (c)(i) the Borrower’s
mark-to-market exposure under the Specified Swap exceeds $15,000,000 and (ii)
the Bank has required that the Borrower collateralize such exposure with cash or
investment property in the amount by which such exposure exceeds $15,000,000
(subject to a $1,000,000 minimum). During the pendency of any one or more of the
events described in the preceding clauses (a), (b) or (c), the Agent may, in its
reasonable discretion, establish from time to time Bank Product Reserves for the
Borrower’s mark-to-market exposure under the Specified Swap, which Bank Product
Reserves for the Specified Swap shall not exceed



2



--------------------------------------------------------------------------------

the lesser of the Borrower’s mark-to-market exposure under the Specified Swap
and $15,000,000. However, such Bank Product Reserves for the Specified Swap
shall cease to be effective if and at such time as the relevant triggering event
is no longer in effect. As used in this Section 2.5, the term “Specified Swap”
means the Bank Product consisting of that certain fixed rate to floating rate
swap having a notional amount of $500,000,000 entered into by the Borrower and
the Bank in August 2002.”
 
(c)  Section 4.5 of the Loan Agreement is hereby amended by adding a new
sentence at the end of such Section as follows:
 
“Notwithstanding anything to the contrary in this Agreement, all proceeds of
cash collateral and investment property that is subject to a Lien in favor of
the Bank permitted under clause (l) of the definition of “Permitted Liens” shall
be applied, first, to pay all obligations of the Parent and its Subsidiaries
secured thereby in respect of Bank Products, letters of credit and other
financial accommodations provided from time to time by the Bank.”
 
(d)  Section 15.16 of the Loan Agreement is hereby amended by adding a proviso
to the last sentence thereof immediately before the period as follows:
 
“; provided, however, that, notwithstanding anything to the contrary in this
Agreement, the Bank may, to the extent permitted by applicable law, without the
consent of the Agent or any other Lender, exercise any right of set-off,
banker’s lien, Lien or the like against any cash collateral or investment
property of the Borrower held or maintained by the Bank, and subject to a Lien
in favor of the Bank permitted under clause (l) of the definition of “Permitted
Liens,” for application against any and all obligations of the Parent and its
Subsidiaries in respect of Bank Products, letters of credit and other financial
accommodations provided from time to time by the Bank”
 
3.  Representations and Warranties    The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:
 
(a)  No Default or Event of Default has occurred and is continuing (or would
result from the amendment of the Loan Agreement contemplated hereby).



3



--------------------------------------------------------------------------------

 
(b)  The execution, delivery and performance by the Borrower of this Amendment
and the Loan Agreement (as amended by this Amendment) have been duly authorized
by all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any Governmental Authority) in order to be effective and enforceable.
 
(c)  This Amendment and the Loan Agreement (as amended by this Amendment)
constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms.
 
(d)  All representations and warranties of the Borrower contained in the Loan
Agreement are true and correct as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).
 
(e)  The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Agent and the
Lenders or any other Person.
 
(f)  The Borrower’s obligations under the Loan Agreement and under the other
Loan Documents are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.
 
4.  Conditions of Effectiveness.
 
(a)  This Amendment shall be effective as of the date hereof (the “Effective
Date”), provided that the Agent shall have received (i) from the Borrower and
the Majority Lenders, a duly executed original (or, if elected by the Agent, an
executed facsimile copy) of this Amendment, (ii) from the Borrower, payment of a
non-refundable amendment fee equal to 0.125% multiplied by the Commitment of
each Lender that returns to the Agent an executed counterpart signature page to
this Amendment by 5:00 p.m. (Pacific time) on August 20, 2002 (for the account
of each such Lender), and (iii) from the Borrower, payment of all reasonable
Attorney Costs of the Agent to the extent invoiced on or prior to the Effective
Date (including any previously invoiced and outstanding Attorney Costs that
relate to services previously provided).
 
(b)  From and after the Effective Date, the Loan Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Loan Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects. Without limiting the generality of the foregoing, the
Borrower hereby ratifies and affirms that the Liens granted to the Agent for the
benefit of the Lenders under the Loan Agreement constitute valid and perfected
first priority Liens on the Collateral (subject only to Permitted Liens) and
secure the Obligations.
 
(c)  The Agent will notify the Borrower and the Lenders of the occurrence of the
Effective Date.



4



--------------------------------------------------------------------------------

 
5.  Acknowledgement of Priority of Bank’s Lien.    The Agent, the Lenders and
the Borrower agree and acknowledge that (i) the Bank’s Liens on cash collateral
and investment property permitted under clause (l) of the definition of
“Permitted Liens” (as amended hereby) shall be senior to the Agent’s Liens on
such cash collateral and investment property and (ii) such Lien priority of the
Bank’s Liens on cash collateral and investment property permitted under clause
(l) of the definition of “Permitted Liens” (as amended hereby) shall not
constitute a Default or an Event of Default under the Loan Agreement or any
other Loan Document to the extent that the Loan Agreement or any other Loan
Document requires that the Agent’s Liens on the Collateral be of first priority,
and, accordingly, any relevant representations, warranties, covenants or
conditions shall be deemed amended to exempt the cash collateral and investment
property that is subject to the Bank’s Liens permitted under clause (l) of the
definition of “Permitted Liens” (as amended hereby) from the general requirement
that the Agent’s Liens on the Collateral be of first priority.
 
6.  Miscellaneous.
 
(a)  The Borrower acknowledges and agrees that the execution and delivery by the
Agent and the Lenders of this Amendment shall not be deemed to create a course
of dealing or an obligation to execute similar waivers or amendments under the
same or similar circumstances in the future.
 
(b)  This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns.
 
(c)  This Amendment shall be governed by and construed in accordance with the
law of the State of California, provided that the Agent and the Lenders shall
retain all rights arising under Federal law.
 
(d)  This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party thereto either in the form of an executed original or an
executed original sent by facsimile transmission to be followed promptly by
mailing of a hard copy original, and that receipt by the Agent of a facsimile
transmitted document purportedly bearing the signature of a Lender or the
Borrower shall bind such Lender or the Borrower, respectively, with the same
force and effect as the delivery of a hard copy original. Any failure by the
Agent to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the facsimile transmitted executed
original of such document of the party whose hard copy page was not received by
the Agent.
 
(e)  This Amendment contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein. This Amendment supersedes
all prior drafts and communications with respect hereto. This Amendment may not
be amended except in accordance with the provisions of Section 13.2 of the Loan
Agreement.
 
(f)  If any term or provision of this Amendment shall be deemed prohibited by



5



--------------------------------------------------------------------------------

or invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment, the Loan Agreement or the
Loan Documents.
 
(g)  The Borrower agrees to pay or reimburse BofA (including in its capacity as
Agent), upon demand, for all reasonable costs and expenses (including reasonable
Attorney Costs) incurred by BofA (including in its capacity as Agent) in
connection with the development, preparation, negotiation, execution and
delivery of this Amendment.
 
[Signature pages follow]



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in San Francisco, California, by their proper and duly
authorized officers as of the day and year first above written.
 
ADVANCED MICRO DEVICES, INC.
By:
 
/s/    ROBERT J. RIVET        

--------------------------------------------------------------------------------

   
Name: Robert J. Rivet
Title: Senior VP, Chief Financial Officer

 
AMD INTERNATIONAL SALES AND SERVICE, LTD.
By:
 
/s/    ROBERT J. RIVET        

--------------------------------------------------------------------------------

   
Name: Robert J. Rivet
Title: Senior VP, Chief Financial Officer

 
BANK OF AMERICA, N.A., as Agent and as a Lender
By:
 
/s/    KEVIN R. KELLY        

--------------------------------------------------------------------------------

   
Name: Kevin R. Kelly
Title: Senior Vice President

 
FOOTHILL CAPITAL CORPORATION
By:
 
/s/    EUNNIE KIM        

--------------------------------------------------------------------------------

   
Name: Eunnie Kim
Title: Asst. Vice President

 



7



--------------------------------------------------------------------------------

TEXTRON FINANCIAL CORPORATION
By:
 
/s/    CHARLES F. LILES        

--------------------------------------------------------------------------------

   
Name: Charles F. Liles
Title: Sr. Account Executive

 
THE CIT GROUP/BUSINESS CREDIT, INC.
By:
 
/s/    JAMES J. KARNOWSKI        

--------------------------------------------------------------------------------

   
Name: James J. Karnowski
Title: Vice President



8